Citation Nr: 1608192	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for residuals of squamous cell cancer of the base of the tongue and neck.

2. Entitlement to an initial rating greater than 20 percent for degenerative joint disease (DJD) of the left ankle.

3. Entitlement to special monthly compensation at the (k) rate based on loss of use of the left foot. 

4. Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to September 10, 2014, and as 30 percent disabling as of September 10, 2014.

5. Entitlement to a separate rating for residuals of bilateral tympanic membrane perforation, including right tympanoplasty.

6. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in New Orleans, Louisiana currently has jurisdiction of this case.  

The initial evaluation of the Veteran's left ankle disability raises the issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) (West 2014) based on evidence of loss of use.  See § 38 C.F.R. § 3.350 (2015) (setting forth criteria for SMC); see also 38 C.F.R. § 3.155 (2015) (providing, in pertinent part, that the scope of a claim includes entitlement to any ancillary benefits that arise as a result of the adjudication decision, including SMC benefits under § 3.350, whether or not the claimant asserts entitlement to such benefits); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, the Board has added this issue for appellate consideration, as reflected on the cover sheet to this decision. 

The Veteran testified at a hearing before the undersigned in September 2013.  A transcript is of record. 

In a June 2014 decision, the Board, in relevant part, denied service connection for residuals of squamous cell cancer of the base of the tongue and neck.  In a September 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMPR) respecting that decision, vacated the Board's denial, and remanded the case for further action consistent with the terms of the joint motion.  

As noted in the Board's June 2014 decision, the issues of entitlement to an increased rating for residuals of shrapnel wounds to the left leg (rated as impairment of the posterior tibial nerve under Diagnostic Code 8525), entitlement to service connection for tinnitus, and entitlement to service connection for residuals of shell fragment wound to the left ankle, to include muscle impairment and shortening of the left leg, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19 9(b) (2015). 

The issues of entitlement to service connection for residuals of squamous cell cancer of the base of the tongue and neck, special monthly compensation at the (k) rate for loss of use of the left foot, a separate rating for residuals of tympanic membrane perforation, including recurrent ear infections, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left ankle disability is manifested by ankylosis with abduction, adduction, inversion, or eversion deformity.  

2. The Veteran's bilateral hearing loss prior to September 10, 2014 was manifested by puretone threshold averages no higher than 60 decibels in the right ear and 58 decibels in the left ear, and speech discrimination scores using the Maryland CNC word list no lower than 96 percent for either ear.

3. The Veteran's bilateral hearing loss as of September 10, 2014 was manifested by puretone threshold averages no higher than 71 decibels in either ear, and speech discrimination scores using the Maryland CNC word list no lower than 84 percent for either ear, with puretone threshold at 55 decibels or higher at each of the relevant frequencies. 


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for DJD of the left ankle with ankylosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5270. 

2. The criteria for a compensable rating prior to September 10, 2014, and to a rating greater than 30 percent as of that date for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because the appeal of the initial evaluations of the Veteran's left ankle disability and bilateral hearing loss stems from granted service connection claims, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a February 2010 letter provided all notice required under the VCAA, including how VA determines the disability rating and the respective responsibilities of VA and the Veteran for obtaining relevant records and other evidence in support of the claims.  This letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records have been associated with the claims file, as well as private treatment records identified by Veteran to the extent possible.  See 38 C.F.R. § 3.159(c).  VA compensation and pension examination reports are also of record.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in June 2010, October 2010, and September 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  The examination reports include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability or bilateral hearing loss since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

Because the maximum schedular rating has been assigned the Veteran's left ankle disability for the entire period on appeal, any errors under the VCAA were harmless on this issue. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in June 2014, in relevant part, to provide the Veteran an opportunity to submit or identify additional pertinent records, and to arrange for new VA examinations to assess the current severity of his left ankle disability and bilateral hearing loss.  All of the Board's directed development actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified at a hearing before the undersigned in September 2013.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claims, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for VA examinations to address the outstanding issues of the severity of the Veteran's left ankle disability and bilateral hearing loss.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by adequate development of the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.



II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Left Ankle

The Veteran contends that an initial rating greater than 20 percent is warranted for his service-connected left ankle disability.  For the following reasons, the Board finds that entitlement to a 40 percent rating is established for the entire period on appeal. 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Veteran's left ankle disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5271.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Diagnostic Code 5003 pertains to degenerative arthritis, and DC 5271 pertains to limited motion of the ankle.  38 C.F.R. § 4.71a.  

As the maximum evaluation for left ankle arthritis manifested by limitation of motion has been granted under DC 5271, a higher rating is not available under DC 5271 or DC 5003.  See id.  By the express terms of DC 5003, separate ratings may not be assigned for degenerative arthritis and limitation of motion of the affected joint.  Id.  Moreover, to assign separate ratings for arthritis and limitation of motion of the ankle would result in double compensation for the same disability, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).

Because the maximum rating has been assigned for limitation of motion of the ankle, the DeLuca criteria, including consideration of additional disability during flare-ups or on repeated use of the joint, cannot afford a basis for a higher rating. See Johnston, 10 Vet. App. at 85; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45.  

The Board has considered the applicability of other diagnostic codes pertaining to the ankle, and finds that a 40 percent rating is warranted for ankylosis of the left ankle for the entire period of the claim.  Under DC 5270, a 40 percent rating is assigned for ankylosis of the ankle when in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a.  The September 2014 VA examination report shows clinical findings on examination of ankylosis of the left ankle in plantar flexion, less than 30 degrees, in dorsiflexion between 0 and 10 degrees, and with abduction, adduction, inversion, or eversion deformity.  The finding of ankylosis with deformity in one of the aforementioned planes of motion supports a 40 percent evaluation under the rating criteria.  See id.  

The September 2014 VA examiner's finding of ankylosis is consistent with a June 2013 private treatment record by a J. Todd, MD, a physician specializing in orthopedic surgery, who found that the Veteran's left ankle was "completely arthrodesed," with no motion.  Dr. Todd stated that the ankle joint was still evident on X-ray, but was down to bone-on-bone.  The physician further stated that the ankle was sclerosed and that this appeared to be now an official arthrodesis secondary to injury.  Dr. Todd found that because of the Veteran's history of osteomyelitis (which the Board notes is documented in the service treatment records), the only viable surgical treatment would be an amputation and fitting with a prosthetic limb for better function and to decrease pain.  

The Board notes that the September 2014 examiner found some range of motion of the left ankle, with plantar flexion to 15 degrees and plantar dorsiflexion to 5 degrees.  Nevertheless, although the Veteran had some range of motion, the examiner still found he had ankylosis, consistent with Dr. Todd's findings in the September 2013 private treatment record.  The September 2014 examiner also noted that the Veteran's left ankle pain went up to 9/10 in severity every time he walked a few feet, and subsided when he sat down.  The Veteran walked with a cane every day and used a walker in the house, according to the examination report.  

Earlier VA examination reports do not make findings regarding the presence or absence of ankylosis.  A June 2010 VA joints examination report shows dorsiflexion from 0 to 5 degrees, and plantar flexion from 0 to 15 degrees.  As these range-of-motion findings are identical to the findings in the September 2014 VA examination report, the Board assumes that the Veteran's ankylosis was present at that time as well.  

An October 2010 VA foot examination report likewise makes no findings with respect to the presence or absence of ankylosis, but notes that the Veteran had very restricted left ankle plantar flexion and dorsiflexion of the left ankle, and that the left limb was shorter than the right.  Muscle atrophy of the left foot was also noted.  This report further reflects that the Veteran used a cane and a walker.  These findings appear consistent with the September 2014 VA examination findings, and certainly do not suggest a lesser degree of disability. 

Accordingly, resolving reasonable doubt, the Board finds that a 40 percent rating is warranted for the entire period on appeal, based on evidence of ankylosis satisfying the criteria for a 40 percent rating under DC 5270, with no countervailing findings or evidence.  See 38 C.F.R. § 4.71a; see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

A rating higher than 40 percent is not available for the Veteran's left ankle disability, as VA law provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2015).  Indeed, § 4.68 specifically provides that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under DC 5165, which pertains to amputation at a lower level of the lower extremity, permitting prosthesis.  See 38 C.F.R. § 4.71a.  

The evaluation of the Veteran's left ankle disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's left ankle disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his left ankle is manifested by arthritis, ankylosis, limited motion, and residuals of healed distal tibial and fibular fractures.  These manifestations are specifically addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5262, 5270, and 5271, as well as by sections 4.40 and 4.45 of 38 C.F.R., which contemplate musculoskeletal functional impairment, including on repeated use and during flare-ups.  As discussed above, the rating schedule specifically contemplates a situation in which multiple ratings may be applicable for distinct disabilities of the lower extremity, and provides that the combined evaluation may not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  The maximum 40 percent schedular rating thus compensates for the Veteran's entire left ankle disability picture in terms of applicable law, which is the maximum that may be assigned based on amputation at that level. 

Although not every diagnosis or specific clinical finding-on diagnostic imaging or otherwise-may be mentioned in a diagnostic code, these DC's and regulations effectively contemplate all disabling effects from the Veteran's left ankle pathology as shown by the evidence of record discussed above, including near immobility of the ankle.  Thus, there are no manifestations of the Veteran's left ankle disability not accounted for under the schedular criteria such as to render their application impractical, including his limited ability to walk and use of a cane or walker, which must be assumed to be contemplated by the rating criteria even if not specifically mentioned therein.  See Thun, 22 Vet. App. at 115; 38 C.F.R. §§ 4.1, 4.10. 

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's left ankle disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  As the combined evaluation of the Veteran's service-connected disabilities for the period on appeal is already at 90 percent, and as the issue of entitlement to TDIU is being remanded by the Board for further development, the issue of whether referral for extraschedular consideration is warranted based on the combined effects of multiple service-connected disabilities will be deferred pending further action on entitlement to TDIU.  See id. (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); see also See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

In sum, resolving reasonable doubt, a 40 percent rating is granted for the Veteran's left ankle disability for the entire period on appeal, which is the maximum evaluation available under the schedular standards  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



B. Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been assigned an initial noncompensable rating prior to September 10, 2014, and an initial rating of 30 percent as of that date.  For the following reasons, the Board finds that the criteria for a higher initial evaluation are not satisfied. 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  



The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not meet or more nearly approximate the criteria for a compensable rating prior to September 2014.  The June 2010 VA examination report reflects puretone threshold averages in the left ear of 20 decibels (dB) at 1000 Hertz, 40 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 80 dB at 4000 Hertz.  The puretone threshold average based on these values was 52.5 dB.  Puretone thresholds in the right ear were 25 dB at 1000 Hertz, 30 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 70 dB at 4000 Hertz.  The puretone threshold average based on these values was 45 dB.  Speech recognition scores using the Maryland CNC word list were 96 percent for both ears.  The examiner found that the Veteran's hearing loss had no significant effects on occupation, and no effects on usual daily activities. 

A July 2013 private audiogram is in graphical form.  A legend in the report indicates that the mark "X" on the graph refers to the left ear and the mark "O" to the right ear.  Based on the legend and the areas where X and O are marked on the graph (which are at the intersections of a given frequency level, such as 1000 Hertz, and a given puretone threshold number, such as 30), and rounding up to the nearest 10, the graphical audiogram shows puretone thresholds in the left ear between 20 and 30 dB at 1000 Hertz, between 30 and 40 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 80dB at 4000 Hertz.  The puretone threshold average based on these values, and rounding up to 30 dB and 40 dB at 1000 and 2000 Hertz, respectively, is 58 dB in the left ear.  The audiogram shows puretone thresholds in the right ear of 40 dB at 1000 Hertz, 50 dB at 2000 Hertz (the marker being actually between 40 and 50 dB at this frequency), 70 dB at 3000 Hertz (the marker being actually between 60 and 70 dB at this frequency), and 80 dB at 4000 Hertz (the marker being actually between 70 and 80 dB at this frequency).  Based on these values, the Veteran had a puretone threshold average of 60 dB in the right ear.  Speech recognition scores were 92 percent in the left ear and 96 percent in the right ear.  However, the examiner used the MCL list; VA's rating criteria require that speech discrimination testing be conducted with the Maryland CNC word list.  See 38 C.F.R. § 4.85 (2015).

The above examination findings show that prior to September 2014, the Veteran's puretone threshold average in the left ear was not higher than 81 dB (the highest recorded was 58 dB in the July 2013 private audiogram), and his speech discrimination score no lower than 92 percent if the July 2013 score is accepted (as noted above, it was obtained using the MCL list rather than the Maryland CNC word list).  His right ear hearing loss was manifested by a puretone threshold average not higher than 81 dB (the highest recorded was 60 dB in the July 2013 private audiogram), and a speech recognition score no lower than 96 percent.  
Applying these values to Table VI yields designations of I or II for both ears.  See 38 C.F.R. § 4.85.  The point where designations II and II intersect in Table VII yields a 0 percent or noncompensable rating.  See id., DC 6100. 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  



Because the Veteran's puretone thresholds were not 55dB or more at each of the specified frequencies prior to September 2014, section 4.86(a) does not apply. 
 
Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds at 2000 Hertz were not 70 dB or more at 2000 Hertz in either ear prior to September 2014, section 4.86(b) does not apply. 

The preponderance of the evidence shows that the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating greater than 30 percent as of September 2014.  The September 2014 VA examination report shows puretone thresholds in the right ear of 65 dB at 1000 Hertz, 65 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 80 dB at 4000 Hertz, with an average of 71 dB based on these values.  Puretone thresholds in the left ear were 60 dB at 1000 Hertz, 70 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 80 dB at 4000 Hertz, with an average of 71 dB based on these values.  Speech discrimination was at 84 percent for both ears.  With regard to functional impairment, the Veteran stated that his wife told him he could not hear.  

The September 10, 2014 VA examination report shows puretone threshold averages of 71 dB in both ears, and speech discrimination scores at 84 percent for both ears.  Applying these values to Table VI yields designations of III for both ears.  See 38 C.F.R. § 4.85.  The point where designations III and III intersect in Table VII yields a 0 percent or noncompensable rating.  Id. DC 6100. 



Because the Veteran's puretone thresholds were 55 dB or more at each of the relevant frequencies, section 4.86(a) applies.  Applying the Veteran's bilateral puretone thresholds of 71 dB to Table VIA yields designations of VI for each ear.  See id.  The point where designations VI and VI intersect in Table VII yields a 30 percent rating.  Id.

Because the Veteran did not have a pattern of hearing loss manifested by a puretone threshold of 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz in either ear, section 4.86(b) does not apply. 

Accordingly, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating greater than 30 percent from September 10, 2014 forward. 

The evidence shows that the Veteran also sustained perforated tympanic membranes from acoustic trauma during active service, and underwent a tympanoplasty in the right ear.  A May 2010 VA ear disease examination report reflects that the Veteran reported recurrent ear infections since active service, requiring multiple courses of antibiotics.  He stated that when the right ear became infected, he had drainage and otalgia.  The issue of whether a separate rating is warranted for residuals of tympanic membrane perforation and the right tympanoplasty, including recurrent ear infections, is addressed in the REMAND section below.  It does not affect the evaluation assigned the Veteran's bilateral hearing loss. 

With regard to staging, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating greater than noncompensable prior to September 10, 2014, or a rating greater than 30 percent as of that date, at any other points during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The criteria for extraschedular referral were discussed above with respect to the evaluation of the Veteran's left ankle disability.  

The Veteran's bilateral hearing loss is manifested by difficulty hearing and communicating.  These manifestations are contemplated by the rating criteria for evaluating hearing loss, which are based on the results of a puretone threshold test and a speech discrimination test.  See 38 C.F.R. § 4.85.  His residuals of bilateral tympanic membrane perforation and right tympanoplasty, with recurrent ear infections, are addressed separately in the REMAND section below.  Thus, a comparison of the Veteran's hearing loss disability with the rating criteria does not show an exceptional or unusual disability picture such as to render application of the schedular criteria impractical for evaluation purposes.  

The fact that the rating criteria for hearing loss are cast solely in terms of objective clinical data rather than in terms of functional impairment or challenges caused by hearing loss cannot in itself be a basis for finding an exceptional or unusual disability picture whenever evidence is submitted of difficulties caused by the hearing loss disability.  Rather, the contrary is true: the objective clinical data, in this case the results of puretone threshold and speech discrimination testing, serve as markers of degree of disability in terms of functional impairment under the ordinary conditions of daily life and employment associated with the corresponding rating.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, absent evidence to the contrary, it must be assumed that the rating criteria adequately capture such impairment caused by the disability in question, even if the impairment is not actually described in the rating schedule.  See id.  

It bears emphasizing that the schedular ratings are averages and need not completely account for each individual's circumstances in order to be adequate for evaluation purposes.  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Moreover, external circumstances or difficulties that may be occasioned by the disability, but which are not manifestations of the disability itself in terms of signs, symptoms, pathology, or resultant functional impairment, are not within the purview of this determination.  This is evident from the fact that the rating schedule is generally devoid of criteria based on external circumstances.  Rather, to the extent VA compensation may reach to such circumstances, it does so implicitly by building into the criteria a wide range of functional impairment applicable to the disability in question.  See 38 C.F.R. § 4.10; 38 C.F.R. § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Their adequacy in this broader sense is beyond the province of the role of the Board. 

An example of situational challenges or circumstances built into the rating criteria but not actually described therein is found in the legislative history pertaining to the current criteria for evaluating hearing loss.  Specifically, according to the commentary accompanying the publication of 38 C.F.R. § 4.86(b), the alternative criteria in this subsection for evaluating hearing loss are designed to account for a pattern of hearing impairment that is an "extreme handicap" in the presence of "any environmental noise."  See 64 Fed. Reg. 25209 (May 11, 1999).  Similarly, the publication of the proposed rule for current 38 C.F.R. § 4.86(a) (then § 4.85(d)), reflects that the alternative criteria in this subsection are designed for a pattern of hearing loss (55 decibels or higher in four of five specified frequencies) respecting which speech discrimination results on testing in a controlled setting might not reflect "the true extent of difficulty understanding speech in the everyday work environment."  59 Fed. Reg. 17295, 17296 (April 12, 1994).  These comments do not mean that the criteria for non-exceptional patterns of hearing loss under § 4.85 do not contemplate the effects of environmental noise or difficulties hearing in the everyday work environment.  Rather, these comments show that the alternative criteria were designed for certain patterns of hearing loss whose disabling effects under certain circumstances, such as environmental noise, might not be adequately captured by audiological testing in a controlled sound booth.

Thus, although factors such as difficulty hearing in the presence of environmental noise or in the everyday work environment are nowhere found in the rating schedule itself, the legislative history shows that the rating criteria contemplate such challenges.  However, recourse to the legislative history to show that this is true is unnecessary, since sections 4.1 and 4.10 already establish that the rating criteria are designed to compensate for average impairment under the ordinary conditions of life and employment.  Nevertheless, the above commentary makes this fact explicit in hearing loss cases. 

In sum, there is no indication that the Veteran's hearing loss disability picture is inconsistent with the audiological test results forming the basis of the schedular evaluation such that application of the rating criteria is impractical for assessing the true level of disability resulting from his hearing loss for VA compensation purposes.  

Accordingly, the available schedular evaluations are adequate to rate the Veteran's hearing loss disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

As discussed above, the issue of whether referral for extraschedular consideration is warranted based on the combined effects of multiple service-connected disabilities is deferred pending further action on entitlement to TDIU (addressed in the REMAND section below).  See Johnson, 762 F.3d at 1365; see also Harris, 1 Vet. App at 183. 


In sum, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss prior to September 10, 2014, and to a rating in excess of 30 percent as of that date.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 40 percent for degenerative joint disease of the left ankle with ankylosis is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to September 10, 2014, and as 30 percent disabling as of September 10, 2014, is denied. 


REMAND

The remaining issues on appeal must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

With regard to the service connection claim for residuals of squamous cell cancer of the base of the tongue and neck, a VA medical opinion is warranted to assess the likelihood that it was caused by the Veteran's presumed exposure to an herbicide agent such as Agent Orange while serving in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015); see also 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83. 

With regard to entitlement to SMC under 38 U.S.C.A. § 1114(k) for loss of use of the left foot, the examiner who conducted the September 2014 VA examination of the Veteran's left ankle must provide an addendum opinion as to whether the Veteran has loss of use under the applicable criteria.  In this regard, VA law provides that loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  § 3.350(a)(2)(i).  

In the June 2013 private treatment record, Dr. Todd found that in view of the Veteran's history of osteomyelitis, the only viable surgical treatment would be an amputation and fitting with a prosthetic limb for better function and to decrease pain.  This finding is not based on the criteria for SMC at the (k) rate for loss of use, as the physician did not state that the Veteran's loss of function of the left ankle was such that it would be equally well served by an amputation stump and prosthesis.  Rather, Dr. Todd found that because of the Veteran's history of osteomyelitis, if he were to pursue surgical treatment for his ankle pathology, the only "viable" option would be amputation.  This observation does not equate to a finding that amputation and prosthetic replacement would result in functioning the same or better than what is currently possible.  See id.  The September 2014 VA examiner found that the Veteran's left foot functioning would not be equally well served by amputation and prosthesis, but provided no explanation.  Given the examination findings of ankylosis, deformity, and extremely limited use of the left ankle and foot, the lack of an explanation for this conclusion renders this finding insufficient for the Board to make an informed decision.  

Accordingly, an addendum opinion is required as to whether the Veteran has loss of use of the left foot as defined under section 3.350(a)(2)(i).  

The issue of entitlement to a separate rating for residuals of bilateral tympanic membrane perforation, including a right tympanoplasty, is within the scope of the appeal of the initial evaluation of the Veteran's bilateral hearing loss disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The Veteran's hearing loss and tympanic membrane perforation stem from the same in-service injury, namely acoustic trauma from an explosion, as reflected in the VA examiner's opinion in the May 2010 VA ear disease examination report.  The Veteran's initial claim for service connection included both hearing loss and tympanic membrane perforation residuals, as reflected in a February 2010 written statement in support of his September 2009 formal application (VA Form 21-526) for service connection for "injuries received in Vietnam."  The May 2010 examiner noted that the Veteran reported recurrent ear infections since active service, requiring multiple courses of antibiotics.  He stated that when the right ear became infected, he had drainage and otalgia.  The August 2010 rating decision did not make any findings either as to whether a separate rating was warranted for the tympanic membrane perforation residuals, including ear infections.  The Board may not adjudicate this issue in the first instance without potential prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider the potential for prejudice).

On remand, the AOJ must determine whether a separate rating is warranted for residuals of the Veteran's tympanic membrane perforation and right tympanoplasty, to include recurrent ear infections.  See 38 C.F.R. § 4.87 (2015) (pertaining to diseases of the ear).  

Finally, the record raises the issue of unemployability due to the Veteran's service-connected left ankle disability and other service-connected disabilities of the bilateral lower extremities.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability due to the disability at issue is raised by the Veteran or the record).  Specifically, the September 2014 VA ankle examination report reflects that the Veteran's ankle disability impacted his ability to work, with the examiner's notation that he had difficulty walking even a few feet, and had ankle pain even when sitting at a desk.  VA examination reports dated in October 2010 state that the Veteran discontinued working due to "lower extremity difficulties."  The Board notes that the Veteran has a number of service-connected disabilities of the lower extremities from injuries sustained in combat.  Accordingly, the issue of entitlement to TDIU is also on appeal.  On remand, the Veteran should be requested to fill out an application for TDIU (VA Form 21-8940), including his work history and educational background.  He should also be sent a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.  A VA medical opinion must also be obtained addressing the impact of the Veteran's service-connected lower extremity disabilities on his ability to obtain or maintain substantially gainful activity, including in a sedentary capacity. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify recent treatment records pertaining to his bilateral lower extremity disabilities and ear infections.  Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently of record in accordance with VA's duty to assist.  

2. Send the Veteran a letter notifying him of the requirements for substantiating entitlement to TDIU and his and VA's respective responsibilities for obtaining relevant evidence.  

The Veteran should also be requested to fill out an application for TDIU (VA Form 21-8940), including his work history and educational background.  

3. Then, obtain a VA medical opinion as to the likelihood that residuals of squamous cell cancer of the base of the tongue and neck are directly related to in-service Agent Orange (herbicide) exposure.  

In rendering the opinion, the examiner may not rely solely on the fact that the Veteran's type of cancer may not be on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have found that current studies do not support a statistical association between a given disease and herbicide exposure in reports generated for the Secretary of VA for the purpose of determining whether a presumption is warranted.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should consider whether there are other risk factors that might be the cause of the Veteran's cancer or whether it manifested in an unusual manner, among any other factors deemed pertinent.  See id.

A complete explanation must be provided.  

4. Return the case to the VA examiner who examined the Veteran's left ankle in September 2014 for an addendum opinion.  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be rendered by a different examiner.  

The examiner must opine as to whether no effective function of the left foot remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The examiner must provide a complete explanation that considers the findings of ankylosis in the September 2014 VA examination report and complete arthrodesis in the July 2013 private treatment record by Dr. Todd.   

5. Obtain a VA medical opinion addressing the impact of the Veteran's service-connected bilateral lower extremity disabilities on occupational functioning, including his ability to perform sedentary work.  The opinion must specifically describe the occupational impairment resulting from these disabilities.  The examiner must review the claims file for this purpose and provide a complete explanation.  If deemed necessary, further examination should be performed. 

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7. Finally, after completing any other development that may be indicated, readjudicate the issues on appeal on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


